Order entered December 31, 1947, so far as appealed from, unanimously affirmed. The date for the examination to proceed to be fixed in the order. Order dated January 20, 1948, and entered January 30, 1948, so far as appealed from, unanimously affirmed. Order dated and entered January 30, 1948, so far as appealed from, unanimously affirmed. The date for the examination to proceed to be fixed in the order. One bill of $20 costs and disbursements is awarded to respondent. No opinion. Settle orders on notice. Present— Glennon, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.